 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10
     JASON HARPER,                                     Case No. 1:17-cv-01717-LJO-EPG (PC)
11
                        Plaintiff,                     ORDER REGARDING PLAINTIFF’S
12                                                     REQUEST FOR COPY OF PRIVILEGE LOG
            v.                                         AND REQUEST FOR COURT TO SERVE
13                                                     ATTORNEY GENERAL
     JEFF BLAZO,
                                                       (ECF No. 42, p. 6)
14
                        Defendant.
15

16

17          Jason Harper (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. (ECF No. 16).

19          On May 13, 2019, Plaintiff filed a request for a copy of the privilege log he attached to his

20   motion to compel, as well as for the Court to serve the assigned attorney general with a copy of

21   his brief in support of his motion to compel. (ECF No. 42, p. 6). Plaintiff makes these requests

22   because he is incarcerated in county jail and unable to make copies.

23          Both of Plaintiff’s requests will be denied. Defendant recently served Plaintiff with a

24   copy of the privilege log. (ECF No. 41-1, pgs. 228-229). Thus, this request is now moot.

25          As for Plaintiff’s request to have the Court serve his brief in support of his motion to

26   compel on Defendant, Defendant has already received an electronic copy of the filing. This Court

27   will grant the motion in that it will not require further service of this brief on Defendant.

28          Accordingly, IT IS ORDERED that Plaintiff’s requests (ECF No. 42, p. 6) are GRANTED
                                                        1
 1   in part and DENIED in part. Plaintiff need not serve Defendant with a copy of his brief in

 2   support of his motion to compel, in light of Defendant’s electronic filing. Plaintiff’s requests are

 3   otherwise DENIED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     May 15, 2019                               /s/
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
